ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of a class A felony of first degree assault, section 565.050 RSMo 1994; one count of armed criminal action, section 571.015 RSMo 1994; and one count of unlawful use of a weapon, section 571.030.1 RSMo Cum.Supp.1997. The trial court sentenced defendant to terms of ten years, three years, and one day, respectively, with the sentences to be served consecutively.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).